DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 6A and 6B have two elements 656.
Element 762 is not in figure 7 as indicated by para [0059]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0058] indicates eductor shroud as both elements 656 and 666.
Para [0058] indicates nozzle and eductor shroud are both element 652.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a nozzle body that is either orthogonal or non-orthogonal, which is understood to cover every possible orientation of the centerline axis of the nozzle body.  Therefore, the claim does not provide any further limitations to independent claim 1 as written.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (US 2016/0257413).
In re. claim 1, Newman teaches an apparatus (fig. 3) for aircraft anti-icing (para [0008]), the apparatus comprising: a nozzle body (208); a first nozzle (213) extending from the nozzle body (fig. 3); and a first eductor (214) shroud at least partially surrounding the first nozzle (fig. 3), the first eductor shroud configured to focus a first flow of ambient air towards a first flow of hot gas exiting the first nozzle (para [0042]).
In re. claim 2, Newman teaches the apparatus of claim 1, wherein the first nozzle comprises an annular flange (403) (fig. 4) extending from the nozzle body (para [0049]).
In re. claim 3, Newman teaches the apparatus of claim 1, wherein an exit plane of the first eductor shroud is disposed downstream from an exit plane of the first nozzle (fig. 3).
In re. claim 4, Newman teaches the apparatus of claim 1, wherein a cross-sectional area of an inlet aperture of the first eductor shroud is greater than a cross-sectional area of an outlet aperture of the first eductor shroud (fig. 3).
In re. claim 5, Newman teaches the apparatus of claim 1, wherein the first eductor shroud is supported by the first nozzle (para [0049]).
In re. claim 7, Newman teaches the apparatus of claim 1, wherein a centerline axis of the nozzle body is orthogonal with respect to a centerline axis of the first nozzle (fig. 3).
In re. claim 11, Newman teaches the apparatus of claim 1, wherein the nozzle body is configured to receive the hot gas from a compression stage of an engine (via ducting (208)) (para [0041]).
In re. claim 12, Newman teaches the apparatus of claim 1, wherein the apparatus is configured to provide at least a portion of the first flow of hot gas to a leading edge housing (212) of an aircraft component (para [0041]).

In re. claim 15, Newman teaches the aircraft anti-icing system of claim 13, wherein an exit plane of the first eductor shroud is disposed downstream from an exit plane of the first nozzle (fig. 3).
In re. claim 16, Newman teaches the aircraft anti-icing system of claim 15, wherein a cross-sectional area of an inlet aperture of the first eductor shroud is greater than a cross-sectional area of an outlet aperture of the first eductor shroud (fig. 3).
In re. claim 19, Newman teaches a method for preventing formation of ice (para [0008]), the method comprising: receiving, at an outlet nozzle (213), a hot gas from a compression stage of an engine (para [0041]); and conducting, via the outlet nozzle, the hot gas received from the compression stage to an internal volume of a leading edge housing (212), wherein the outlet nozzle conducts the hot gas based on a flow pattern (pattern perpendicular to bulkhead), wherein the flow pattern is determined based, at least in part, on a geometry of the outlet nozzle (fig. 3) that has a nozzle body (208), a first nozzle (213) extending from the nozzle body (fig. 3), and a first eductor shroud (214) at least partially surrounding the first nozzle (fig. 3), the first eductor shroud configured to focus a first flow of ambient air towards a first flow of hot gas exiting the first nozzle (para [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 1 above, and further in view of Gally et al. (US 2015/0260099).
In re. claim 6, Newman teaches wherein the first eductor shroud extends from the bulkhead (fig. 3).
Newman fails to disclose a collar extending from the nozzle body, the collar configured to secure the apparatus to a leading edge housing.
Gally teaches a collar (306) extending from the nozzle body (fig. 3), the collar configured to secure the apparatus to a leading edge housing (205) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to include the teachings of Gally to have a collar extending from the nozzle body, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of controlling or determining the positional tolerances of nozzles. 

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claims 1 and 15 respectively above, and further in view of Vest (US 6,267,328).

In re. claim 8, Newman fails to disclose a second nozzle extending from the nozzle body, wherein a centerline axis of the second nozzle is oriented at an angle with respect to a centerline axis of the first nozzle.
Vest teaches a second nozzle (figs. 6-9) extending from the nozzle body (34), wherein a centerline axis of the second nozzle is oriented at an angle with respect to a centerline axis of the first nozzle (e.g. oriented at parallel angles) (figs. 6-9). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Vest to have a second nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for hot gases to rapidly mix with the ambient air in the noselip.
In re. claim 9, Newman as modified by Vest teach the apparatus of claim 8, further comprising a second eductor shroud configured to focus a second flow of ambient air towards a second flow of hot gas exiting the second nozzle (eductor understood to be duplicated with nozzles as stated above).
In re. claim 17, Newman fails to disclose a second nozzle extending from the nozzle body; and a second eductor shroud configured to focus a second flow of ambient air towards a second flow of hot gas exiting the second nozzle.
Vest teaches a second nozzle assembly (figs. 6-9) extending from the nozzle body (34).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Vest to have a second nozzle and eductor, since it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for hot gases to rapidly mix with the ambient air in the noselip.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Vest as applied to claim 8 above, and further in view of Sheoran et al. (US 2006/0059891).

In re. claim 10, Newman as modified by Vest fail to disclose the first eductor shroud is configured to focus the first flow of ambient air towards a second flow of hot gas exiting the second nozzle, and the first eductor shroud at least partially surrounds the second nozzle.
Sheoran teaches a first eductor shroud (404) (figs. 11-12) is configured to focus the first flow of ambient air (410) towards a second flow of hot gas exiting a second nozzle (left and right flow paths (408) in fig. 12), and the first eductor shroud (404) at least partially surrounds the second nozzle (fig. 12).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vest to incorporate the teachings of Sheoran to have the first eductor shroud at least partially surround the second nozzle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B) Doing so reduces the need for creating eductors for each additional nozzle, simplifying the design.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claims 13 and 19 respectively above, and further in view of Johnson et al. (US 2015/0198061).

In re. claim 14, Newman teaches the aircraft anti-icing system of claim 13, wherein the outlet nozzle is configured to increase a speed of the hot gas exiting the first nozzle (as is understood by the term nozzle), and the hot gas mixes with air from the housing after the hot gas exits the first nozzle (para [0042]).
Newman fails to disclose a port for exhausting air from the housing.
Johnson teaches a port (216) for exhausting air from the housing (para [0026]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to include the teachings of Johnson to have a port for exhausting air from the housing, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing a portion or all of the flow to exit as the flow circulates through the chamber. 
In re. claim 20, Newman fails to disclose exhausting the hot gas from the leading edge housing.
Johnson teaches exhausting the hot gas from the leading edge housing (via port (216)) (para [0026]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to include the teachings of Johnson to exhaust the hot gas from the leading edge housing, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing a portion or all of the flow to exit as the flow circulates through the chamber.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 15 above, and further in view of Vest and Sheoran.

In re. claim 18, Newman fails to disclose a second nozzle extending from the nozzle body , wherein the first eductor shroud is configured to focus the first flow of ambient air towards a second flow of hot gas exiting the second nozzle, and the first eductor shroud at least partially surrounds the second nozzle.
Vest teaches a second nozzle (figs. 6-9) extending from the nozzle body (34). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Vest to have a second nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for hot gases to rapidly mix with the ambient air in the noselip.
Sheoran teaches a first eductor shroud (404) (figs. 11-12) is configured to focus the first flow of ambient air (410) towards a second flow of hot gas exiting a second nozzle (left and right flow paths (408) in fig. 12), and the first eductor shroud (404) at least partially surrounds the second nozzle (fig. 12).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vest to incorporate the teachings of Sheoran to have the first eductor shroud at least partially surround the second nozzle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B) Doing so reduces the need for creating eductors for each additional nozzle, simplifying the design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647